Citation Nr: 1824580	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-31 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome (CFS), to include as a chronic qualifying disability under the provisions of 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1999 to May 1999 and November 2003 and May 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in December 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The most recent VA medical records associated with the file are from January 2017, but records indicate the Veteran had future appointments scheduled.  Thus, remand is warranted to obtain updated VA treatment records.  

The evidence of record documents that the Veteran has been receiving treatment for chronic fatigue issues, although no definitive diagnosis of CFS has yet been made.  The Veteran's VA treatment records document that in March 2012, the Veteran's primary care physician assessed him with fatigue, and noted that he was willing to be assessed for chronic fatigue syndrome.  The Veteran then underwent an April 2012 Persian Gulf History and Physical examination, in which the examiner diagnosed the Veteran with a number of different conditions, but did not provide a diagnosis of CFS.  In subsequent May 2012 correspondence, the April 2012 Environmental Health Registry Physician noted that the results of the Veteran's examination and laboratory test showed chronic fatigue, but attributed the chronic fatigue at least partially to the Veteran's posttraumatic stress disorder.  

The Veteran then underwent a VA examination of his claimed CFS in September 2012, in which the examiner concluded that although the Veteran had fatigue of unclear etiology and some myalgias and arthralgias that were only partially explained through previous musculoskeletal exams, the Veteran did not meet the CDC case definition for CFS.  In support of that opinion, the examiner stated that the only symptoms that the Veteran had at the time of the exam were unrefreshing sleep, muscle pain, and joint pain, noting that the Veteran was previously diagnosed with obstructive sleep apnea, and was given a CPAP machine, but that he still wakes up feeling tired despite being in bed between seven and nine hours on average.  Although the examiner stated that the Veteran did not meet the CDC case definition for CFS, the examiner did not address whether the Veteran's fatigue symptomatology was related to another condition, whether it constituted a different undiagnosed illness, or whether it was a feature of a medically unexplained multisymptom illness under 38 C.F.R. § 3.317.  

Accordingly, the Board finds that another VA examination is necessary in order to address whether the Veteran has a diagnosis of CFS or not, or whether such fatigue symptoms are due to a chronic undiagnosed illness, or secondary to service-connected PTSD, or whether such fatigue symptoms are merely a symptom of PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all outstanding VA treatment records from the Bakersfield CBOC, Murrieta CBOC, West Los Angeles VA medical center (VAMC), Loma Linda VAMC, or any other VA medical facility that may have treated the Veteran, particularly since January 2017, and associate those documents with the claims file.  

2.  Schedule the Veteran for a VA examination with an appropriate specialist other than the previous examiner in order to determine whether he has chronic fatigue syndrome.  The examiner must make a clear determination of whether the Veteran has met the criteria for a diagnosis of CFS at any time during the appeal or not. 

If the examiner determines that the Veteran does not have a diagnosis of chronic fatigue syndrome but rather his claimed fatigue symptoms are related to some other condition, such as PTSD, the examiner should clearly state the rationale for that conclusion, and should endeavor to assign those fatigue symptoms to a single disease entity, whichever condition that may be. 

The examiner should additionally address whether any separate and distinct fatigue symptomatology (if such does not arise to the level of a diagnosis for chronic fatigue syndrome), is an undiagnosed illness or a feature of a medically unexplained multisymptom illness under 38 C.F.R. § 3.317.

The examiner should additionally address whether the Veteran's fatigue disability (if one is diagnosed) is (a) caused by; or, (b) aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's service-connected PTSD or if the symptoms of fatigue are manifestations of PTSD (rather than a separate disability).

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation by PTSD.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner should discuss all evidence in the claims file that is pertinent to the chronic fatigue claim, including all previous VA examination reports, VA treatment records, and private treatment records.  The examiner should additionally address the Veteran's lay statements of record, particularly as they pertain to onset of symptomatology and any continuity of symptomatology since discharge from service. 

All opinions must be accompanied by a clear rationale. 

3.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


